BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of habeas corpus challenging the action of a prison disciplinary board.
The record contains no disciplinary report affirmatively showing that the due process requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), were satisfied. Fielding v. State, 409 So.2d 964 (Ala.Cr.App.1981), cited by the district attorney in his motion to dismiss, supports the granting of the petition. Ex parte Bland, 441 So.2d 122 (Ala.1983), and Barker v. State, 437 So.2d 1375 (Ala.Cr.App.1983), also support the appellant’s arguments. The motion to dismiss is not responsive to the allegations of the petition and therefore the appellant is entitled to an evidentiary hearing. Ex parte Boatwright, 471 So.2d 1257 (Ala.1985); Bartlette v. State, 472 So.2d 706 (Ala.Cr.App.1985).
The judgment of the circuit court denying the petition is reversed and this cause is remanded with directions that an eviden-tiary hearing be conducted concerning the merits of the petition.
REVERSED AND REMANDED.
All Judges concur.